Citation Nr: 1416876	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  09-21 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether the Veteran filed a timely notice of disagreement (NOD) with respect to the denial of several issues in an October 2004 rating decision.

2.  Entitlement to a higher disability evaluation for service-connected migraines, currently rated as 30 percent disabling.  

3.  Entitlement to a higher disability evaluation for service-connected hallux valgus of the right foot, currently rated as 10 percent disabling.  

4.  Whether new and material evidence has been received to reopen the claim to service connection for a lower back disorder to include sciatica.    

5.  Whether new and material evidence has been received to reopen the claim to service connection for endometritis.  



REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from June 2001 to September 2003.     

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.     

The record in this matter consists of paper and electronic claims files and has been reviewed.  Relevant evidence has been included in the record since the September 2013 supplemental statement of the case (SSOC).  The evidence has been considered pursuant to a March 2014 waiver of initial Agency of Original Jurisdiction review of the evidence.  38 C.F.R. §§ 19.31, 20.1304(c) (2013). 

This appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

In relevant part, an October 2004 rating decision denied service connection for a lower back pain and for endometritis.  The decision granted service connection for a thoracic spine disability, migraine headaches and hallux valgus of the right foot.  In December 2005, a NOD regarding each of these issues was included in the record.  In April 2006, the RO notified the Veteran that the December 2005 submission was not a timely NOD and that therefore, the October 2004 rating decision had become final.  38 C.F.R. § 20.201.  In a subsequent April 2006 NOD, the Veteran disagreed with the RO's decision regarding timeliness.  Gallegos  v. Gober, 14 Vet. App. 50 (2000).  The RO has not issued a SOC in response.  As such, the issue of timeliness of the submission of a NOD of the October 2004 decision must be remanded for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Each of the issues noted above is inextricably intertwined with the issue regarding timeliness of the NOD.  If the RO were to find a timely NOD against the October 2004 rating decision, the increased rating claims would be higher initial rating claims with possible earlier effective dates, while the claims to reopen would be moot because the original service connection claims would still be on appeal.  As such, the four issues on appeal must deferred until the NOD of timeliness issue has been resolved.  Smith v. Gober, 236 F.3d 1370, 1372 (Fed.Cir.2001).  

While the further delay of this case is regrettable, due process considerations require such action.   Accordingly, the case is REMANDED for the following actions:

1.  With regard to the issue of whether the Veteran filed a timely NOD of the October 2004 rating decision, issue a SOC based on the Veteran's April 2006 NOD.  The Veteran must be provided with information about her rights and responsibilities in perfecting an appeal on this matter and be given an opportunity to respond. 

2.  Then readjudicate the claims for higher ratings for migraines and hallus valgus of the right foot as well as claims to reopen previously disallowed claims of service connection for a lower back disorder and endometritis in light of all of the evidence of record, as well as any evidence added pursuant to this Remand.  If an appealed issue remains denied, the Veteran should be provided with a SSOC and afforded a reasonable period of time within which to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


